

QORVO, INC.
2012 STOCK INCENTIVE PLAN
Restricted Stock Unit Agreement
(Performance-Based Award for Senior Officers (TSR))
THIS AGREEMENT, including any special terms and conditions for the Participant’s
country set forth in the appendix attached hereto (the “Appendix”) (together
with Schedule A and Schedule B, attached hereto, the “Agreement”), is made
effective as of ________________ (the “Effective Date”) between QORVO, INC., a
Delaware corporation (the “Company”), and ________________, an Employee of, or
individual in service to, the Company or an Affiliate (the “Participant”).
RECITALS:
WHEREAS, the Compensation Committee of the Board of Directors of the Company
(the “Administrator”) has approved the grant to the Participant of a contingent
right to receive an award of Restricted Stock Units (the “Award”) for shares of
Common Stock issuable under the Qorvo, Inc. 2012 Stock Incentive Plan (As
Assumed by Qorvo, Inc. and Amended and Restated Effective January 1, 2015)
(Formerly, the RF Micro Devices, Inc. 2012 Stock Incentive Plan), as it may be
amended (the “Plan”), the grant and vesting of which Award is subject to the
attainment of certain performance objectives, as further described in this
Agreement;
NOW, THEREFORE, in furtherance of the purposes of the Plan, the Company and the
Participant hereby agree as follows:
1.Incorporation of Plan. The rights and duties of the Company and the
Participant under this Agreement shall in all respects be subject to and
governed by the provisions of the Plan, the terms of which are incorporated
herein by reference. In the event of any conflict between the provisions in this
Agreement and those of the Plan, the provisions of the Plan shall govern, unless
the Administrator determines otherwise. Unless otherwise defined herein,
capitalized terms in this Agreement shall have the same definitions as set forth
in the Plan.
2.    Certain Defined Terms. The following terms used in this Agreement shall
have the meanings set forth in this Section 2:
(a)    The “Award Date” is the date on which the Award or any portion of the
Award is or may be granted to the Participant following the Administrator’s
determination regarding whether all or a portion of the Performance Objectives
have been attained and completion of such other action as may be necessary to
complete the grant of the Award or a portion of the Award. Performance
Objectives may have separate Award Dates.
(b)    The “Effective Date” is the effective date of the Agreement, as stated
above.
(c)    The “Participant” is __________. Participant ID#__________.
(d)    “Performance Objectives” are the specific performance objectives
identified in Schedule B attached hereto.
(e)    The “Performance Period” or “Performance Periods” shall be the
Performance Period or Performance Periods as described in Schedule B.


Updated February 2016
        

--------------------------------------------------------------------------------




(f)    The “Shares” shall be that number, if any, of shares of Common Stock
subject to the Award which are or may be granted under this Agreement, as such
number may be determined in accordance with Section 1 of Schedule A.
3.    Award Opportunity; Incorporation of the Terms of Schedule A and Schedule B
of the Agreement.
(a)    The Company hereby grants to the Participant an opportunity to be granted
the Award for a certain number of shares of Common Stock (as defined above, the
“Shares”) based upon the level of attainment of the Performance Objectives, all
as described in Schedule A and Schedule B, during the Performance Period. The
number, if any, of Shares subject to the Award shall be determined by the
Administrator based on the achievement of the Performance Objectives described
in Schedule B. No Award is being granted at this time, and no Award shall be
granted unless and until the Administrator, in its sole discretion and in
accordance with the terms of the Plan and this Agreement, determines whether and
to what extent the Award has been earned (including but not limited to
determining whether and to what extent the Performance Objectives have been
met), determines the number of Shares that shall be subject to the Award and
takes any other action it deems necessary or advisable in order to complete the
grant.
(b)    The Participant expressly acknowledges that the terms of Schedule A and
Schedule B are incorporated herein by reference and constitute part of this
Agreement. The Company and the Participant further acknowledge that the
Company’s signature on the signature page hereof, and the Participant’s
signature on the Grant Letter contained in Schedule A, constitute their
acceptance of all of the terms of this Agreement.
4.    Grant of Award of Restricted Stock Units. Subject to the terms of this
Agreement and the Plan, the Company shall grant the Participant an Award of
Restricted Stock Units (as defined above, the “Award”) for that number of Shares
as is determined in accordance with Schedule A and Schedule B if and only if and
to the extent that the Performance Objectives are met during the applicable
Performance Period, as further described in Schedule A and Schedule B. The
number of Shares, if any, subject to the Award shall be determined by the
Administrator in its sole discretion in accordance with the Plan and this
Agreement (including Schedule A and Schedule B) following completion of the
applicable Performance Period. The Award Date shall be as soon as practicable
after the end of the applicable Performance Period and the Administrator’s
determination of the extent, if any, to which the Performance Objectives have
been met and the Award has been earned (but, in any event, shall be in the
calendar year that the applicable Performance Period ends). The Award shall not
be deemed earned, and the Award Date shall not occur, unless and until the
Administrator determines the extent, if any to which the Award has been earned
following completion of the applicable Performance Period (unless the
Administrator determines otherwise). The Company shall give notice to the
Participant after each Performance Period regarding whether the Award applicable
to that Performance Period has been granted and the number of Shares subject to
the Award.
5.    Stockholder Rights. The Participant or his or her legal representatives,
legatees or distributees shall not be deemed to be the holder of any Shares
subject to the Award and shall not have any dividend rights (except as otherwise
provided in Section 5 of Schedule A), voting rights or other rights as a
stockholder unless and until (and then only to the extent that) the Award has
been earned and vested and certificates for such Shares have been issued and
delivered to him, her or them (or, in the case of uncertificated shares, other
written evidence of ownership in accordance with Applicable Law shall have been
provided).


2
Updated February 2016
        

--------------------------------------------------------------------------------




6.    Vesting and Earning of Award. Subject to the terms of the Plan and this
Agreement, the Shares subject to the Award shall be deemed earned and vested,
and such Shares shall be distributable as provided in Section 8 herein, upon
such date or dates, and subject to such conditions, as are described in this
Agreement, including Section 3 of Schedule A. Without limiting the effect of the
foregoing, the Shares subject to the Award may vest and be earned in
installments over a period of time, if so provided in Schedule A. The
Participant expressly acknowledges that the Award shall vest and be earned only
upon such terms and conditions as are provided in this Agreement (including
Schedule A and Schedule B) and otherwise in accordance with the terms of the
Plan. Notwithstanding the foregoing, the Participant shall be entitled to the
greater of the benefits provided in this Agreement and any Change in Control
Agreement, Employment Agreement or any other similar agreement between the
Participant and the Company with respect to the terms governing the earning and
vesting of the Award. Without limiting the effect of the foregoing, the
Participant understands and agrees that the Administrator may delay the vesting
of the Award (or portion thereof) and the issuance of the underlying Shares in
order to comply with Applicable Law or applicable policies of the Company
implemented to ensure compliance with such laws (including but not limited to
insider trading provisions and the Company’s insider trading policy); provided,
however, that any such delay in vesting of the Award or issuance of Shares shall
not apply to any Shares subject to an effective Rule 10b5-1 trading plan. The
Administrator has sole authority to determine whether and to what degree the
Award has been earned and vested and to interpret the terms and conditions of
this Agreement and the Plan.
7.    Effect of Termination of Employment; Forfeiture of Award. Except as may be
otherwise provided in the Plan or this Agreement (including but not limited to
Schedule A), in the event that the employment or service of the Participant is
terminated for any reason (whether by the Company or an Affiliate or by the
Participant, whether voluntary or involuntary, and regardless of the reason for
such termination and whether or not found to be invalid or in breach of
employment laws in the jurisdiction where the Participant is rendering services
or the terms of his or her employment or service agreement, if any) and all or
part of the Award has not been earned and vested as of the Participant’s
Termination Date pursuant to the terms of this Agreement, then the Award, to the
extent not earned and vested as of the Participant’s Termination Date, shall be
forfeited immediately upon such termination, and the Participant shall have no
further rights with respect to the Award or the Shares underlying that portion
of the Award that has not yet been earned and vested. The Participant expressly
acknowledges and agrees that the termination of his or her employment or service
shall (except as may otherwise be provided in this Agreement or the Plan) result
in forfeiture of the Award and the Shares to the extent the Award has not been
earned and vested as of his or her Termination Date.
For purposes of the Award (and except as otherwise required under Code Section
409A), the Termination Date occurs on the date the Participant is no longer
actively providing services to the Company or any Affiliate and will not be
extended by any notice period (e.g., the Participant’s period of service would
not include any contractual notice period or any period of “garden leave” or
similar period mandated under employment laws in the jurisdiction where the
Participant is employed or providing services, or the terms of his or her
employment or service agreement, if any); and the Administrator shall have the
exclusive discretion to determine when the Participant is no longer actively
providing services for purposes of the Award (including whether the Participant
may still be considered to be providing services while on a leave of absence).


8.    Settlement of Award. The Award, if earned and vested in accordance with
the terms of this Agreement, shall be payable in whole Shares. The total number
of Shares that may be acquired upon vesting of the Award (or portion thereof)
shall be rounded down to the nearest whole share. A certificate or certificates
representing the Shares subject to the Award (or portion thereof) shall be
issued in the name of the Participant or his or her beneficiary (or, in the case
of uncertificated shares, other written evidence of ownership in


3
Updated February 2016
        

--------------------------------------------------------------------------------




accordance with Applicable Law shall be provided) as soon as practicable after,
and only to the extent that, the Award (or portion thereof) has vested and
Shares are distributable. Shares or any other benefit subject to the Award
shall, upon vesting of the Award (and except as otherwise provided in Sections
3(b)(iv) and 3(b)(v) of Schedule A), be issued and distributed to the
Participant (or his or her beneficiary) no later than the later of (a) the
fifteenth (15th) day of the third month following the Participant’s first
taxable year in which the amount is no longer subject to a substantial risk of
forfeiture, or (b) the fifteenth (15th) day of the third month following the end
of the Company’s first taxable year in which the amount is no longer subject to
a substantial risk of forfeiture, or otherwise in accordance with Code Section
409A.
9.    No Right of Continued Employment or Service. Nothing contained in this
Agreement or the Plan shall confer upon the Participant any right to continue in
the employment or service of the Company or an Affiliate or to interfere in any
way with the right of the Company or an Affiliate to terminate the Participant’s
employment or service at any time. Except as otherwise expressly provided in the
Plan and this Agreement (including but not limited to Schedule A), all rights of
the Participant under the Plan with respect to the unearned or unvested portion
of his or her Award shall terminate upon the Termination Date. The grant of any
Award, if earned, does not create any obligation to grant further awards.
10.    Nontransferability of Award and Shares. The Award shall not be
transferable (including by sale, assignment, pledge or hypothecation) other than
by will or the laws of descent and distribution. The designation of a
beneficiary in accordance with the Plan (to the extent permitted by the
Administrator) does not constitute a transfer. The Participant shall not sell,
transfer, assign, pledge or otherwise encumber the Shares subject to the Award
until such Shares have been issued and delivered to the Participant.
11.    Withholding; Tax Consequences.
(a)    The Participant acknowledges that, regardless of any action taken by the
Company or, if different, his or her employer (the “Employer”), the ultimate
liability for all income tax, social insurance, payroll tax, fringe benefits
tax, payment on account or other tax-related items related to the Participant’s
participation in the Plan and legally applicable to the Participant
(“Tax-Related Items”) is and remains the Participant’s responsibility and may
exceed the amount actually withheld by the Company or the Employer.  Further, if
the Participant is subject to Tax-Related Items in more than one jurisdiction,
the Participant acknowledges that the Company and/or the Employer (or former
employer, as applicable) may be required to withhold or account for Tax-Related
Items in more than one jurisdiction.
(b)    Prior to any relevant taxable or tax withholding event, as applicable,
the Participant agrees to make adequate arrangements satisfactory to the Company
and/or the Employer to satisfy all Tax-Related Items.  In this regard, the
Participant authorizes the Company or its respective agents to satisfy their
withholding obligations with regard to all Tax-Related Items by withholding
Shares to be issued upon settlement of the Award. The Company may withhold or
account for Tax-Related Items by considering minimum statutory withholding rates
or other applicable withholding rates. For tax purposes, the Participant is
deemed to have been issued the full number of Shares subject to the vested
portion of the Award, notwithstanding that a number of the Shares are held back
solely for the purpose of paying the Tax-Related Items. In the event that the
Company determines that withholding Shares is problematic under applicable local
laws or has materially adverse accounting consequences, by his or her acceptance
of the Award, the Participant authorizes the Company and any brokerage firm
determined acceptable to the Company to sell, on his or her behalf, a whole
number of Shares from those Shares issuable to the Participant as the Company
determines to be appropriate to generate cash proceeds sufficient to satisfy the
obligation for Tax-Related Items.  If


4
Updated February 2016
        

--------------------------------------------------------------------------------




withholding is performed from proceeds from the sale of Shares, the Company may
withhold for Tax-Related Items by considering maximum applicable rates, in which
case the Participant may receive a refund of any over-withheld amount in cash
and will have no entitlement to the Shares equivalent.  Alternatively, the
Company or the Employer may (subject to any Code Section 409A considerations)
satisfy their withholding obligations for Tax-Related Items by withholding from
the Participant’s wages or other cash compensation. The Company may refuse to
issue or deliver the Shares or the proceeds of the sale of Shares if the
Participant fails to comply with his or her obligations in connection with the
Tax-Related Items.
(c)    The Participant acknowledges that the Company and/or the Employer have
made no warranties or representations to the Participant with respect to the
Tax-Related Items (including but not limited to income tax consequences) with
respect to the transactions contemplated by this Agreement, and the Participant
is in no manner relying on the Company or its representatives for an assessment
of such tax consequences. The Participant further acknowledges that there may be
adverse tax consequences upon the grant or vesting of the Award and/or the
acquisition or disposition of the Shares subject to the Award and the receipt of
any dividends, and that he or she has been advised that he or she should consult
with his or her own attorney, accountant and/or tax advisor regarding the
decision to enter into this Agreement and the consequences thereof. The
Participant also acknowledges that the Company has no responsibility to take or
refrain from taking any actions in order to achieve a certain tax result for the
Participant.
12.    Nature of Grant. In accepting the contingent right to receive the Award,
the Participant acknowledges, understands and agrees that:
(a)    the Plan is established voluntarily by the Company, is discretionary in
nature, and may be amended, suspended or terminated by the Company at any time,
to the extent permitted by the Plan;
(b)    all decisions with respect to future equity-based awards to the
Participant, if any, will be at the sole discretion of the Company;
(c)    the Participant’s participation in the Plan is voluntary;
(d)    the Award and any Shares acquired under the Plan, and the value of and
income attributable to the same, are not intended to replace any pension rights
or compensation;
(e)    unless otherwise agreed with the Company, the Award and any Shares
acquired under the Plan, and the value of and income attributable to the same,
will not be granted as consideration for, or in connection with, any service the
Participant may provide as a director of any Affiliate;
(f)    the Award and any Shares acquired under the Plan, and the value of and
income attributable to the same, are not part of normal or expected compensation
or salary for purposes of calculating any severance, resignation, termination,
redundancy, end of service payments, bonuses, long-service awards, pension or
retirement or welfare benefits or similar payments;
(g)    the future value of the Shares underlying the Award is unknown and cannot
be predicted;


5
Updated February 2016
        

--------------------------------------------------------------------------------




(h)    unless otherwise provided in the Plan, the Award and the benefits
evidenced by this Agreement do not create any entitlement to have the Award or
any such benefits transferred to, or assumed by, another company nor be
exchanged, cashed out or substituted for, in connection with any corporate
transaction affecting the Common Stock;
(i)    no claim or entitlement to compensation or damages shall arise from
forfeiture of the Award resulting from the Participant’s termination of
employment or service (for any reason whatsoever whether or not later found to
be invalid or in breach of employment laws in the jurisdiction where the
Participant is employed or the terms of his or her employment or service
agreement, if any); and
(j)    if the Participant is employed or providing services outside of the U.S.:
(i)    the Award and any Shares acquired under the Plan, and the value of and
income attributable to the same, are not part of normal or expected compensation
or salary for any purpose, and in no event should be considered as compensation
for, or relating in any way to, past services to the Employer, the Company or
any other Affiliate; and
(ii)    neither the Company, the Employer nor any other Affiliate shall be
liable for any foreign exchange rate fluctuation between the Participant’s local
currency and the U.S. dollar that may affect the value of the Award or of any
amounts due to the Participant pursuant to the vesting of the Award or the
subsequent sale of any Shares acquired upon vesting.
13.    Data Privacy.  The Participant hereby explicitly and unambiguously
consents to the collection, use and transfer, in electronic or other form, of
his or her personal data as described in this Agreement and any other Award
grant materials by and among, as applicable, the Employer, the Company and any
other Affiliate for the exclusive purpose of implementing, administering and
managing his or her participation in the Plan.
The Participant understands that the Company and the Employer may hold certain
personal information about him or her, including, but not limited to, his or her
name, home address and telephone number, date of birth, social insurance number
or other identification number, salary, nationality, job title, any shares of
Common Stock or directorships held in the Company or any Affiliate, details of
all Restricted Stock Units or any other entitlement to Shares awarded, canceled,
exercised, vested, unvested or outstanding in his or her favor (“Data”), for the
exclusive purpose of implementing, administering and managing the Plan.
The Participant understands that Data will be transferred to Fidelity Stock Plan
Services, LLC (“Fidelity”) or to any other third party assisting in the
implementation, administration and management of the Plan.  The Participant
understands that the recipients of Data may be located in the Participant’s
country or elsewhere, and that the recipient’s country may have different data
privacy laws and protections than his or her country.  The Participant
understands that, if he or she resides outside the U.S., the Participant may
request a list with the names and addresses of any potential recipients of Data
by contacting his or her local Human Resources representative.  The Participant
authorizes the Company, Fidelity and any other recipients of Data which may
assist the Company (presently or in the future) with implementing, administering
and managing the Plan to receive, possess, use, retain and transfer Data, in
electronic or other form, for the purposes of implementing, administering and
managing his or her participation in the Plan, including any requisite transfer
of Data as may be required to a broker or other third party with whom the
Participant may elect to deposit any Shares purchased upon vesting of the Award.
The Participant


6
Updated February 2016
        

--------------------------------------------------------------------------------




understands that Data will be held only as long as is necessary to implement,
administer and manage his or her participation in the Plan.  The Participant
understands that, if he or she resides outside the U.S., the Participant may, at
any time, view Data, request additional information about the storage and
processing of Data, require any necessary amendments to Data or refuse or
withdraw the consents herein, in any case without cost, by contacting in writing
his or her local Human Resources representative.  Further, the Participant
understands that he or she is providing the consents herein on a purely
voluntary basis.  If the Participant does not consent, or if the Participant
later seeks to revoke the consent, his or her employment status or service and
career with the Employer will not be affected solely by such actions of the
Participant; the only consequence of refusing or withdrawing the consent is that
the Company would not be able to grant Restricted Stock Units or other equity
awards to the Participant or administer or maintain such awards.  Therefore, the
Participant understands that refusing or withdrawing the consent may affect his
or her ability to participate in the Plan. For more information on the
consequences of his or her refusal to consent or withdrawal of consent, the
Participant understands that he or she may contact the local Human Resources
representative.
14.    Administration. The authority to construe and interpret this Agreement
and the Plan, and to administer all aspects of the Plan, shall be vested in the
Administrator, and the Administrator shall have all powers with respect to this
Agreement as are provided in the Plan, including but not limited to the sole
authority to determine whether and to what degree the Award has been earned and
vested. Any interpretation of this Agreement by the Administrator and any
decision made by it with respect to this Agreement is final and binding.
15.    Superseding Agreement; Successors and Assigns. This Agreement supersedes
any statements, representations or agreements of the Company with respect to the
grant of the Award or any related rights, and the Participant hereby waives any
rights or claims related to any such statements, representations or agreements.
Except as may be otherwise provided in the Plan or expressly provided in this
Agreement, this Agreement does not supersede or amend any existing Change in
Control Agreement, Inventions, Confidentiality and Nonsolicitation Agreement,
Noncompetition Agreement, Severance Agreement, Employment Agreement or any other
similar agreement between the Participant and the Company or an Affiliate,
including, but not limited to, any restrictive covenants contained in such
agreements. This Agreement shall be binding upon and shall inure to the benefit
of the parties hereto and their respective executors, administrators,
next-of-kin, successors and assigns.
16.    Governing Law and Venue. Except as otherwise provided in the Plan or
herein, this Agreement shall be construed and enforced according to the laws of
the State of Delaware, without regard to the conflict of laws provisions of any
state, and in accordance with applicable federal laws of the United States. For
purposes of litigating any dispute that arises directly or indirectly from the
relationship of the parties evidenced by the Award or this Agreement, the
parties hereby submit to and consent to the exclusive jurisdiction of the State
of North Carolina and agree that such litigation shall be conducted only in the
courts of Guilford County, North Carolina, or the federal courts of the United
States for the Middle District of North Carolina, and no other courts, such
jurisdiction being where the Award is made and/or to be performed.
17.    Electronic Delivery and Participation. The Company may, in its sole
discretion, decide to deliver to and obtain Participant’s acceptance of any
documents related to the Award or future awards of Restricted Stock Units that
may be granted under the Plan by electronic means or request the Participant’s
consent to participate in the Plan by electronic means. The Participant hereby
consents to receive and accept such documents by electronic delivery and, if
requested, to agree to participate in the Plan through an on-line or electronic
system established and maintained by the Company or a third party designated by
the Company.


7
Updated February 2016
        

--------------------------------------------------------------------------------




18.    Language. If the Participant has received this Agreement, or any other
document related to the Award and/or the Plan translated into a language other
than English and if the meaning of the translated version is different than the
English version, the English version will control.
19.    Appendix. The Award shall be subject to any special terms and conditions
for the Participant’s country set forth in the Appendix, if any. If the
Participant relocates to one of the countries included in the Appendix during
any Performance Period or the term of the Award, the special terms and
conditions for such country shall apply to him or her to the extent the Company
determines that the application of such provisions is necessary or advisable for
legal or administrative reasons. The Appendix constitutes part of this
Agreement.
20.    Imposition of Other Requirements. The Company reserves the right to
impose other requirements on the Award and the Shares acquired upon vesting of
the Award, to the extent the Company determines it is necessary or advisable for
legal or administrative reasons, and to require the Participant to sign any
additional agreements or undertakings that may be necessary to accomplish the
foregoing.
21.    Amendment; Waiver. Subject to the terms of the Plan and this Agreement,
this Agreement may be modified or amended only by the written agreement of the
parties hereto. Notwithstanding the foregoing, the Administrator shall have
unilateral authority to amend this Agreement (without Participant consent) to
the extent necessary to comply with Applicable Law or changes to Applicable Law
(including but not limited to U.S. federal securities laws and Code
Section 409A). The waiver by the Company of a breach of any provision of this
Agreement by the Participant shall not operate or be construed as a waiver of
any subsequent breach by the Participant.
22.    Notices. Except as may be otherwise provided by the Plan, any written
notices provided for in this Agreement or the Plan shall be in writing and shall
be deemed sufficiently given if either hand delivered or if sent by fax or
overnight courier, or by postage paid first class mail. Notices sent by mail
shall be deemed received three (3) business days after mailed but in no event
later than the date of actual receipt. Notice may also be provided by electronic
submission, if and to the extent permitted by the Administrator. Notices shall
be directed, if to the Participant, at the Participant’s address indicated by
the Company’s records, or if to the Company, at the Company’s principal office
located in Greensboro, NC, attention Corporate Treasurer, Qorvo, Inc.
23.    Severability. The provisions of this Agreement are severable and if any
one or more provisions may be determined to be illegal or otherwise
unenforceable, in whole or in part, the remaining provisions shall nevertheless
be binding and enforceable.
24.    Restrictions on Award and Shares. The Company may impose such
restrictions on the Award and any Shares or other benefits underlying the Award
as it may deem advisable, including without limitation restrictions under the
U.S. federal securities laws, the requirements of any stock exchange or similar
organization and any blue sky, state or foreign securities laws applicable to
such Award or Shares. Notwithstanding any other provision in the Plan or this
Agreement to the contrary, the Company shall not be obligated to issue, deliver
or transfer Shares, to make any other distribution of benefits, or to take any
other action, unless such delivery, distribution or action is in compliance with
Applicable Law (including but not limited to the requirements of the Securities
Act). The Company may cause a restrictive legend to be placed on any certificate
for Shares issued pursuant to the Award in such form as may be prescribed from
time to time by Applicable Law or as may be advised by legal counsel. The
Administrator may delay the right to receive or dispose of Shares (or other
benefits) upon settlement of the Award at any time if the Administrator
determines that allowing issuance of Shares (or distribution of other benefits)
would violate


8
Updated February 2016
        

--------------------------------------------------------------------------------




any federal, state or foreign securities laws or applicable policies of the
Company, and the Administrator may provide in its discretion that any time
periods to receive Shares (or other benefits) subject to the Award are tolled or
extended during a period of suspension or delay (subject to any Code Section
409A considerations); provided, however, that any such delay, suspension,
tolling or extension shall not apply to any Shares subject to an effective
Rule 10b5-1 trading plan.
25.    Counterparts; Further Instruments. This Agreement may be executed in two
or more counterparts, each of which shall be deemed an original, but all of
which together shall constitute one and the same instrument. The parties hereto
agree to execute such further instruments and to take such further action as may
be reasonably necessary to carry out the purposes and intent of this Agreement.
26.    Compliance with Recoupment, Ownership and Other Policies or Agreements.
As a condition to receiving the Award, the Participant agrees that he or she
shall abide by all provisions of any equity retention policy, compensation
recovery policy, stock ownership guidelines and/or other similar policies
maintained by the Company, each as in effect from time to time and to the extent
applicable to the Participant from time to time. In addition, the Participant
shall be subject to such compensation recovery, recoupment, forfeiture, or other
similar provisions as may apply at any time to the Participant under Applicable
Law.
27.    Foreign Asset/Account Reporting Requirements. The Participant
acknowledges that there may be certain foreign asset and/or account reporting
requirements which may affect his or her ability to acquire or hold the Shares
acquired under the Plan or cash received from participating in the Plan
(including from any dividends paid on the Shares acquired under the Plan) in a
brokerage or bank account outside his or her country. The Participant may be
required to report such accounts, assets or transactions to the tax or other
authorities in his or her country. The Participant also may be required to
repatriate sale proceeds or other funds received as a result of participating in
the Plan to his or her country through a designated bank or broker within a
certain time after receipt. The Participant acknowledges that it is his or her
responsibility to be compliant with such regulations, and the Participant should
speak to his or her personal advisor on this matter.
[Signature Page to Follow]


9
Updated February 2016
        

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, this Agreement has been executed on behalf of the Company
and by the Participant effective as of the Effective Date stated herein.
QORVO, INC.






By:    ___________________________________
Robert A. Bruggeworth
President and Chief Executive Officer
Attest:


__________________________________
Jeffrey C. Howland
Secretary




[Signature Page of Participant to Follow on Schedule A/Grant Letter]








10
Updated February 2016
        

--------------------------------------------------------------------------------






Qorvo, Inc.
2012 Stock Incentive Plan
Restricted Stock Unit Agreement
(Performance-Based Award for Senior Officers (TSR))
Schedule A/Grant Letter
[Modify schedule as appropriate.]


1.Award Opportunity.
(a)    Pursuant to the terms and conditions of the Company’s 2012 Stock
Incentive Plan, as it may be amended (the “Plan”), and the Restricted Stock Unit
Agreement (Performance-Based Award for Senior Officers (TSR)) attached hereto,
including any special terms and conditions for your country in the Appendix
attached thereto (together, the “Agreement”), you (the “Participant”) are
eligible to be granted an award of Restricted Stock Units (the “Award”) for the
number of shares of Common Stock (the “Shares”) as may be determined pursuant to
this Section 1. Unless otherwise defined herein, capitalized terms in this
Schedule A shall have the same definitions as set forth in the Agreement and the
Plan.
(b)    No Award will be granted unless the Company achieves certain thresholds
of Relative TSR, as outlined in the Performance Objectives set forth on Schedule
B. The Award shall be divided into a series of three Performance Periods, and
the Target number of Shares shown in Section 1(c) below shall be equally divided
among such Performance Periods (the “Target”). If the number of Shares earned in
a given Performance Period is below the Target for that Performance Period, the
difference between the number of Shares earned and the Target for that
Performance Period (the “Unearned Shares”) will be added to the Target that may
be earned in the next succeeding Performance Period, if any; however, in no
event will Unearned Shares be transferred forward for more than one Performance
Period. The Relative TSR Performance Objective will remain the same for each
Performance Period and is expressed as a variable percentage of the Target shown
in Section 1(c) below. If the Relative TSR that is achieved is equal to zero (0)
as set forth on Schedule B, the Participant shall be granted an Award for a
number of Shares equal to the Target for that Performance Period. If the
Relative TSR that is achieved is greater or less than zero (0), to the extent it
exceeds the minimum Relative TSR threshold of set forth in Schedule B, the
Target for the Performance Period will be multiplied by the percentage assigned
to the threshold level of Relative TSR achieved as set forth in Schedule B. If
the Company achieves the highest threshold of Relative TSR, forty percent (40%)
or greater, as set forth on Schedule B, the Participant shall be granted an
Award for the maximum number of Shares (200% of Target) shown in Section 1(c)
below. The Award for each Performance Period shall not be granted until
following the end of such Performance Period and then only if the terms and
conditions described in the Agreement have been met. The aggregate number of
Shares which may be subject to the Award shall be as provided in Section 1(c)
below.
(c)    Target Number of Shares: ________
Maximum Number of Shares (200% of Target)


(d)    The Relative TSR thresholds must be met, as described in the Performance
Objectives set forth in Schedule B, if at all, during the applicable Performance
Period. The Administrator has sole discretion to determine if, and to what
extent, any or all Performance Objectives are met and to interpret the other
terms and conditions of the Agreement.


A-1
Updated February 2016


--------------------------------------------------------------------------------





2.Performance Objectives. The Relative TSR thresholds for each Performance
Period pursuant to the Agreement, and the award multiplier associated with each
Relative TSR level, expressed as a percentage of the Target for a given
Performance Period, shall be as stated in Schedule B, attached hereto, the terms
of which shall be incorporated in and constitute a part of the Agreement.
3.Earning of Award. If the Award is granted in accordance with this Agreement,
the Award shall vest and be earned as follows:
(a)    General:
(i)    Up to one-third (1/3) of the Shares subject to the Award shall vest and
be earned as of the date the Administrator determines the Relative TSR for the
fiscal year following the date hereof (the “1 Year Relative TSR Performance
Period”) if and to the extent that the Relative TSR for that Performance Period
exceeds the minimum Relative TSR thresholds set forth in Schedule B;
(ii)    Up to an additional one-third (1/3) of the Shares subject to the Award,
plus any Unearned Shares from the 1 Year Relative TSR Performance Period, shall
vest and be earned as of the date the Administrator determines the Relative TSR
for the fiscal year period ended two years from the date hereof (the “2 Year
Relative TSR Performance Period”) if and to the extent that the Relative TSR for
that Performance Period exceeds the minimum Relative TSR thresholds set forth in
Schedule B; and
(iii)    Up to an additional one-third (1/3) of the Shares subject to the Award,
plus any Unearned Shares from the 2 Year Relative TSR Performance Period (but
excluding any Unearned Shares carried over from the 1 Year Relative TSR
Performance Period) shall vest and be earned as of the date the Administrator
determines the Relative TSR for the fiscal year period ended three years from
the date hereof (the “3 Year Relative TSR Performance Period”) if and to the
extent that the Relative TSR for that Performance Period exceeds the minimum
Relative TSR thresholds set forth in Schedule B.
(b)    Special Post-Termination Earning and Vesting Terms: Notwithstanding the
provisions of Section 3(a), the following terms shall apply with respect to the
Award, provided that the Participant resides in and is employed by the Company
or an Affiliate based in the United States:
(i)    In the event of the Participant’s termination of employment or service
for Cause, the Award (and any remaining right to underlying Shares) shall be
forfeited immediately.
(ii)    In the event of the Participant’s death (X) before the end of any
Performance Period, the Award shall automatically be deemed earned and fully
vested at 100% of the Target for such Performance Period (but excluding any
Unearned Shares that may be available for carryover from any prior Performance
Period) effective as of the date of the Participant’s death, or (Y) on or
following the end of any Performance Period, to the extent the Award has not
previously been earned and fully vested as of the date of the Participant’s
death, the Award shall be eligible to be earned and fully vested effective as of
the date of the Participant’s death (based on the Administrator’s determination
of the extent, if any, to which the Performance Objectives have been met
following the end of such Performance Period).
(iii)    In the event of the Participant’s termination of employment or service
for any reason (including termination due to Disability) other than death or for
Cause, the following terms shall apply with respect to the Award:


A-2
Updated February 2016


--------------------------------------------------------------------------------





A.    If the Participant (1) has executed, within the Statutory Notice Period, a
Release and, if so determined by the Company, a Severance Agreement, (2) does
not revoke the Release prior to the end of the seven-day statutory revocation
period, and (3) satisfies the Post-Employment Condition, then the Award shall
continue to be eligible to be earned (based on the Administrator’s determination
of the extent, if any, to which the Performance Objectives have been met
following the end of the applicable Performance Period) and vested according to
the earning and vesting schedule stated in Section 3(a) above as if the
Participant had remained an employee of, or service provider to, the Company or
an Affiliate during the Post-Termination Period.
B.    If the Participant fails to execute such Release and, if applicable,
Severance Agreement, within the Statutory Notice Period, or revokes the Release
prior to the end of the seven-day statutory revocation period, or violates the
Post-Employment Condition, the Award (and any remaining right to underlying
Shares) shall be deemed forfeited in its entirety as of the date of the
Participant’s Termination Date.
C.    If the Administrator determines in the exercise of its discretion that the
Participant has committed a breach or violation of the Release, the Severance
Agreement, the ICN Agreement or the Post-Employment Condition at any time on or
prior to end of the Post-Termination Period (without regard to when the
Administrator first discovers or has notice of any such breach or violation),
then, in addition to any other remedies available to the Company at law or in
equity as a result of such breach or violation, (1) the Award (and any remaining
right to underlying Shares) shall immediately be forfeited in its entirety; (2)
any Shares and any other benefit subject to the Award that vested following the
Participant’s Termination Date shall immediately be forfeited and returned to
the Company (without the payment of any consideration for such Shares, including
repayment of any amount paid by the Participant with respect to taxes related to
the grant or vesting of the Award), and the Participant shall cease to have any
interest in or right to such Shares and shall cease to be recognized as the
legal owner of such Shares; and (3) any Gain realized by the Participant with
respect to any Shares issued following the Participant’s Termination Date shall
immediately be paid by the Participant to the Company. The Administrator shall
have discretion to determine the basis for termination, whether any breach of
the Release, the Severance Agreement, the ICN Agreement or the Post-Employment
Condition has occurred and to otherwise interpret this Section 3.
D.    If, during the Post-Termination Period, the Participant dies (1) before
the end of any Performance Period, the Award shall automatically be deemed
earned and fully vested at 100% of the Target for such Performance Period (but
excluding any Unearned Shares that may be available for carryover from any prior
Performance Period) effective as of the date of the Participant’s death, or (2)
on or following the end of any Performance Period, to the extent the Award has
not previously been earned and fully vested as of the date of the Participant’s
death, the Award shall be eligible to be earned and fully vested effective as of
the date of the Participant’s death (based on the Administrator’s determination
of the extent, if any, to which the Performance Objectives have been met
following the end of such Performance Period).
(iv)    Except as otherwise provided in Section 3(b)(v) below, any Shares and
any other benefit subject to the Award distributable to the Participant
following the Termination Date pursuant to Section 3(b) herein shall be issued
in accordance with the earning and vesting schedule stated in Section 3(a) above
and shall be distributed on such earning and vesting dates or a later date(s)
within the same taxable year of the Participant, or, if later, by the 15th day
of the third calendar month following the date(s) specified in Section 3(a) and
the Participant shall not be permitted, directly or


A-3
Updated February 2016


--------------------------------------------------------------------------------





indirectly, to designate the taxable year of distribution, or shall otherwise be
made in accordance with Code Section 409A and related regulations.
(v)    Any Shares issuable to such person or persons as shall have acquired the
right to the Award by will or by the laws of intestate succession following the
Participant’s death pursuant to Section 3(b)(ii) or Section 3(b)(iii)(D) above
shall be issued to such person or persons on the date that is the 90th day
following the date of the Participant’s death and shall be distributed on such
date or a later date within the same taxable year of the Participant’s death,
or, if later, by the 15th day of the third calendar month following the taxable
year of the Participant’s death and the Participant (or such person or persons
as shall have acquired the right to the Award by will or by the laws of
intestate succession) shall not be permitted, directly or indirectly, to
designate the taxable year of distribution, or shall otherwise be made in
accordance with Code Section 409A and related regulations.
(c)    Defined Terms: In addition to other terms defined herein or in the
Agreement, the following terms shall have the meanings given below:
(i)    “Gain” means the Fair Market Value of the Company’s Common Stock on the
date of sale or other disposition, multiplied by the number of Shares sold or
disposed of.
(ii)    “ICN Agreement” means any Inventions, Confidentiality and
Nonsolicitation Agreement (without regard to the formal title of such agreement)
previously entered into between the Company and the Participant.
(iii)    “Post-Employment Condition” means the Participant may not provide
services (whether as an employee, consultant or advisor) to any for-profit
entity other than the Company or its Affiliates during the Post-Termination
Period without the approval of the Administrator, which may be exercised in its
sole discretion.
(iv)    “Post-Termination Period” means the period commencing on the
Participant’s Termination Date and ending on the date that the last installment
of Shares covered by the Award is earned and vests under this Agreement.
(v)    “Release” means an irrevocable (except to the extent required by law to
be revocable) general release of claims, in form acceptable to the Company and
containing such terms as may be specified by the Company in the exercise of its
discretion (which discretion may include, but shall not be limited to, requiring
a broad release of claims in favor of the Company).
(vi)    “Severance Agreement” means a severance or other similar agreement, in
form acceptable to the Company and containing such terms as may be specified by
the Company in the exercise of its discretion (which discretion may include, but
shall not be limited to, requiring restrictive covenants in favor of the
Company).
(vii)    “Statutory Notice Period” means twenty-one (21) days (or such other
applicable statutory notice and/or consideration period) from the date a Release
has been presented to the Participant by the Company.
4.    Change of Control.
(a)    In the event of a Change of Control, the remaining Performance Period(s)
will be truncated. In such a case, the TSR of the Company will be measured as of
the date of the Change


A-4
Updated February 2016


--------------------------------------------------------------------------------





of Control, using the transaction price. For the avoidance of doubt, no
averaging period as described in the definition of “TSR” will be applied to the
ending price for the Company. The TSR of the Benchmark will be measured using
the 90-day period ending on the date of the Change of Control.
(b)    The number of Award Shares will be based upon the Relative TSR thresholds
outlined in the Performance Objectives set forth in Schedule B.
(c)    The number of Award Shares that may be earned during any remaining
Performance Period(s) shall be pro-rated based on a fraction, the numerator of
which is the number of days between the first day of such remaining Performance
Period and the date of the Change of Control and the denominator of which is the
number of days between the first day of such remaining Performance Period and
the last day of the third and last Performance Period. Such pro-rated Award
Shares shall become fully vested upon the date of the Change of Control. Any
Award Shares, to the extent not previously vested or forfeited prior to the
Change of Control, in excess of the pro-rated number of Award Shares described
in the preceding sentence will convert into a time-based award that will vest at
the end of each remaining Performance Period, subject to the Participant’s
continued service throughout each such Performance Period. Further, in the event
that the employment of the Participant is terminated within one (1) year (or
such other period after a Change of Control as may be stated in the
Participant’s Change in Control agreement, employment agreement or similar
agreement, if applicable) after the date of the Change of Control and such
termination of employment (A) is by the Company not for Cause (as defined in the
Plan) or (B) is by the Participant for Good Reason (as defined in the Plan), the
aforementioned time-based award will accelerate and fully vest on the
Participant’s Termination Date.
5.    Dividends. If the Company pays a dividend at any time after the Effective
Date, such dividends shall be paid to the Participant at the end of each
applicable Performance Period in accordance with Section 8 of the Agreement and
Sections 3(b)(iv) and 3(b)(v) of this Schedule A if and to the extent the
underlying Shares are earned in that Performance Period.
6.    Definitions. For purposes of this Agreement, the following terms have the
following meanings:
(a)    “Benchmark” is the S&P SPDR Semiconductor ETF index (NYSE: XSD) or any
successor index that may be selected by the Administrator.
(b)    “Relative TSR” equals the Company’s TSR minus the Benchmark’s TSR during
an applicable Performance Period.
(c)    “TSR” means total stockholder return, measured by taking the average
share price during the final 90 days of the Performance Period divided by the
average share price during the 90 days ending on the day prior to the start of
the Performance Period. In calculating TSR, share prices will be adjusted to
reflect the reinvestment of dividends, if any, to reflect the Company’s and
Benchmark’s TSR.




[Signature Page to Follow]


A-5
Updated February 2016


--------------------------------------------------------------------------------





By my signature below, I, the Participant, hereby acknowledge receipt of this
Grant Letter and the Agreement, including any special terms and conditions for
my country in the Appendix attached thereto. I understand that the provisions of
Schedule A and Schedule B are incorporated by reference into the Agreement and
constitute a part of the Agreement. By my signature below, I further agree to be
bound by the terms of the Plan and the Agreement, including but not limited to
the terms of Schedule A and Schedule B herein. The Company reserves the right to
treat the Award and the Agreement as cancelled, void and of no effect if the
Participant fails to return a signed copy of the Grant Letter within thirty (30)
days of receipt.






Signature: ______________________________________    Date: ___________________




Note: If there are any discrepancies in the name shown above, please make the
appropriate corrections on this form and return to Treasury Department, Qorvo,
Inc., 7628 Thorndike Road, Greensboro, NC 27409-9421. Please retain a copy of
the Agreement, including this Grant Letter, for your files.




A-6
Updated February 2016


--------------------------------------------------------------------------------






Qorvo, Inc.
2012 Stock Incentive Plan
Restricted Stock Unit Agreement
(Performance-Based Award for Senior Officers)
Schedule B
Performance Period and Performance Objectives
[Modify schedule as appropriate.]
1.    Performance Period.
    
1 Year Relative TSR Performance Period:


2 Year Relative TSR Performance Period:


3 Year Relative TSR Performance Period:




2.    Performance Objectives.


Awards are earned based on the Relative TSR in each of the 1 Year TSR
Performance Period, 2 Year Relative TSR Performance Period and 3 Year Relative
TSR Performance Period. The Award shall be earned based upon a sliding scale
that ranges from zero percent (0%) to two hundred percent (200%) of the Target.
One hundred percent (100%) of the Award shall be earned if the Relative TSR
equals zero (0). The number of Shares earned will increase or decrease, as
applicable, by 2.5% for each percentage point that the Relative TSR is greater
or less than zero (0), as illustrated in the table below. Notwithstanding the
foregoing, no Award shall be earned and no Shares shall be vested in the event
that the Relative TSR is less than negative thirty percent (-30%).


Relative TSR Performance
Award Multiplier
+40% or greater
200%
+20%
150%
0%
100%
-20%
50%
-30%
25%
Less than -30%
0%













B-1
Updated February 2016
